DETAILED ACTION
Regarding Claims 3-5, 9-10, 16-17, 22-23 and 29-30. Cancelled.
Claim Objections
Claims 1, 7, 14, 20 and 27 are objected to because of the following informalities: The limitation “the nanoaggregates” should be changed to “asphaltene nanoaggregates” (previously recited) to be consistent. In Claim 7, the limitation “the predictive thermodynamic model,” should be changed to “the predicted asphaltene solubility” to refer back to the limitation “predicting asphaltene solubility using different solvents”. Appropriate corrections are required.
          Previous objections are withdrawn in view of the Applicant’s amendment filed on 03/01/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-8, 11-15, 18-21, 24-28 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 1 recites the limitation "the system temperature" in line 7, “the limitation “the solubility product constant” in line 8, the limitation “the model asphaltene nanocrystals” in line 8, the limitation “the Gibbs free energy” in line 9, the limitation “the 
          Claims 11, 18, 24, 31 recite the limitation “Formulas 1 to 22 at least one Tables 1 to 4 or combination thereof,” but it is not clear which formulas and tables the claims are referring to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.       Claims 1-2, 6-8, 11-15, 18-21 and 24-28, 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1, as an example, we recognize that the limitations directed to calculating Gibbs energies and predicting asphaltene solubility in a solvent, calculating an equivalent solubility product constant and changing the solvent composition of an asphaltene based on the predicted asphaltene solubility in the solvent, as abstract ideas, as they are directed to usage of mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite processor, computer, memory, output device, but said limitations are merely directed to general purpose computer and its components for performing the abstract idea. The claims further recite “obtaining a downhole sample,” but said limitation is merely directed to insignificant data collection activity, recited at high level of generality. In summary, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not being integrated into a practical application. Note that in Claim 7, the limitation “to prevent fouling of the wellbore, pipeline, downstream unit operations, to provide flow assurance for crude oil pipeline network, or for petroleum crude blending” and in Claim 27, the limitation that 
          In Step 2B, the claims additionally recite processor, computer, memory, output device, but said limitations are merely directed to general purpose computer and its components for performing the abstract idea. The claims further recite “obtaining a downhole sample,” but said limitation is merely directed to data collection activity, recited at high level of generality, that is well-understood, routine and conventional. As such, the claims do not recite additional elements that provide “inventive concept” that would amount to significantly more than the abstract idea. Note that in Claim 7, the limitation “to prevent fouling of the wellbore, pipeline, downstream unit operations, to provide flow assurance for crude oil pipeline network, or for petroleum crude blending” and in Claim 27, the limitation that proceeds “wherein” are intended use as explained above.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101. (Note: Upon further examination, claims that were not previously rejected under 101 are now included in the current rejection, for the reason given above)


Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. 
          Regarding the 112 rejection on the dependent claims 11, 18, 24 and 31, the claims recite Formulas 1 to 22 and Tables 1 to 4, but it is not clear which formulas and tables the Applicant referring to, as there are all kinds of formulas and tables in the world.
          Regarding the 101 rejection, the Applicant argues that the present invention is patentable subject matter since the claims are integrated into a practical application, specifically by “adding an amount of the solvent sufficient to prevent fouling of the wellbore…”. In response, the Examiner respectfully states that most of the claims do not have the above limitation. Furthermore, the limitation “to prevent fouling of the wellbore, etc” are intended use, and are not given any patentable weight. Applicant is advised to amend all the independent claims to positively recite and incorporate the features related to wellbore, pipeline, downstream unit operations and adding solvents (directly related to wellbore, pipeline, downstream unit operations) to overcome the 101 rejection. Applicant should contact the Examiner to resolve this matter.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HYUN D PARK/Primary Examiner, Art Unit 2865